Exhibit 10.1

 

PURCHASE AGREEMENT

 

This Purchase Agreement (the “Agreement”) is made as of the 12th day of January,
2017 (the “Effective Date”), by and between Retractable Technologies, Inc. (the
“Company”), a Texas corporation, and Thomas J. Shaw (the “Purchaser”).

 

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
the Company desires to issue and sell to the Purchaser, and the Purchaser
desires to purchase from the Company, Two Million (2,000,000) shares of the
Company’s common stock, no par value (the “Common Stock”), as set forth in this
Agreement; and

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Company and the Purchaser agree as follows:

 

SECTION 1.                         Authorization of Sale of the Shares.  Subject
to the terms and conditions of this Agreement, the Company has authorized the
issuance and sale of up to Three Million (3,000,000) shares (the “Shares”) of
Common Stock.

 

SECTION 2.                         Agreement to Sell and Purchase the Shares. 
At the Closing (as defined in Section 3), the Company will, subject to the terms
of this Agreement, issue and sell to the Purchaser, and the Purchaser will buy
from the Company, upon the terms and conditions hereinafter set forth, Two
Million (2,000,000) Shares at Eighty-Nine Cents ($0.89) per share, the closing
price of the Shares on the Effective Date, for an aggregate purchase price of
One Million Seven Hundred Eighty Thousand Dollars ($1,780,000.00).

 

SECTION 3.                         Delivery of the Shares at the Closing.  The
completion of the purchase and sale of the Shares (the “Closing”) shall occur at
the offices of Krage & Janvey, L.L.P., 2100 Ross Avenue, Suite 2600, Dallas, TX
75201, simultaneously with the execution of this Agreement, or on such later
date or at such different location as the parties shall agree (the date on which
the Closing occurs, the “Closing Date”).

 

At the Closing, the Purchaser shall deliver, in immediately available funds, the
full amount of the purchase price for the Shares being purchased and the Company
shall deliver to the Purchaser, one or more stock certificates registered in the
name of the Purchaser, or in such nominee name(s) as designated by the Purchaser
in writing, and bearing an appropriate legend referring to the fact that the
Shares were sold in reliance upon the exemption from registration under the
Securities Act of 1933, as amended (the “Securities Act”), provided by
Section 4(a)(2) thereof and Rule 506 thereunder.

 

SECTION 4.                         Representations, Warranties, and Covenants of
the Company.  The Company hereby represents and warrants to and covenants with
the Purchaser as follows:

 

4.1                               Organization and Qualification.  The Company
is a corporation duly incorporated, validly existing, and in good standing under
the laws of the state of Texas and the Company is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required.

 

4.2                               Issuance, Sale, and Delivery of the Shares. 
The issuance and sale of the Shares have been duly authorized by the Company and
the Shares, when issued, delivered and paid for in the manner set forth in this
Agreement, will be validly issued, fully paid and nonassessable.  No preemptive
rights, commitments, rights of first offer or refusal, anti-dilution rights,
rights of participation or any other rights to subscribe for or purchase any
shares of Common Stock of the Company exist with respect to the issuance and
sale of the Shares by the Company pursuant to this Agreement.  No further
approval or authority of the Company’s stockholders or the Board of Directors of
the Company (the “Board”) will be required for the issuance and sale of the
Shares to be sold by the Company as contemplated herein.

 

4.3                               Due Execution, Delivery, and Performance of
this Agreement.  The Company has full legal right, corporate power, and
authority to enter into this Agreement and perform the transactions contemplated
hereby.  This Agreement has been duly authorized, executed, and delivered by the
Company.  This Agreement constitutes a legal, valid, and binding agreement of
the Company, enforceable against the Company in accordance

 

1

--------------------------------------------------------------------------------


 

with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or other laws of general
application relating to or affecting the enforcement of creditors’ rights and
the application of equitable principles relating to the availability of
remedies.  The execution and performance of this Agreement by the Company and
the consummation of the transactions herein contemplated will not violate any
provision of the certificate of incorporation or bylaws of the Company and will
not result in the creation of any lien, charge, security interest, or
encumbrance upon any assets of the Company pursuant to the terms or provisions
of, or will not conflict with, result in the breach or violation of, or
constitute, either by itself, or upon notice or the passage of time or both, a
default under any material agreement, mortgage, deed of trust, lease, franchise,
license, indenture, permit, or other instrument to which any of the Company is a
party or by which the Company may be bound or affected, any material statute or
any authorization, judgment, decree, order, rule, or regulation of any court or
any regulatory body, administrative agency or other governmental agency or body
applicable to the Company.  No consent, approval, authorization, or other order
of any court, regulatory body, administrative agency or other governmental
agency or body is required for the execution and delivery of this Agreement or
the consummation of the transactions contemplated by this Agreement, except for
compliance with the blue sky laws and federal securities laws applicable to the
offering of the Shares and such as may be required by the NYSE MKT.

 

4.4                               Brokers and Finders.  No brokerage or finder’s
fees or commissions are, or will be, payable by the Company to any broker,
financial advisor, or consultant, finder, placement agent, investment banker,
bank, or other Person with respect to the transactions contemplated hereby.

 

SECTION 5.                         Representations, Warranties and Covenants of
the Purchaser. Purchaser represents and warrants to, and covenants with, the
Company that:

 

5.1                               Experience. (i) The Purchaser is
knowledgeable, sophisticated and experienced in financial and business matters
and is qualified to make decisions with respect to investments in shares
representing an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and comparable
entities, has the ability to bear the economic risks of an investment in the
Shares; (ii) the Purchaser is acquiring the Shares for his own account, for
investment only, and with no present intention of distributing any of such
Shares, or any arrangement or understanding with any other Person, regarding the
distribution of such Shares (this representation and warranty not limiting the
Purchaser’s right to sell in compliance with the Securities Act and the
rules and regulations of the Commission promulgated thereunder); (iii) the
Purchaser will not, directly or indirectly, offer, sell, pledge, transfer, or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares, nor will the Purchaser engage in
any short sale that results in a disposition of any of the Shares, except in
compliance with the Securities Act and the rules and regulations of the
Commission promulgated thereunder and any applicable state securities laws;
(iv) the Purchaser will comply with the applicable requirements of any exemption
from the Securities Act; (v) the Purchaser is an “accredited investor” within
the meaning of Rule 501(a) of Regulation D promulgated under the Securities Act;
and (vi) as the chief executive officer of the Company, the Purchaser is well
acquainted with the operations and risks of the Company.

 

5.2                               Reliance on Exemptions.  The Purchaser
understands that the Shares are being offered and sold to him in reliance upon
specific exemptions from the registration requirements of the Securities Act,
the rules and regulations of the Commission promulgated thereunder and state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the Shares.

 

5.3                               Confidentiality.  The Purchaser agrees to keep
confidential all information concerning this private placement. The Purchaser
acknowledges that he is prohibited from reproducing or distributing this
Agreement, or any other offering materials, or other information provided by the
Company in connection with the Purchaser’s consideration of his investment in
the Company, in whole or in part, or divulging or discussing any of their
contents, except to his financial, investment, or legal advisors in connection
with his proposed investment in the Shares.  The Purchaser understands that the
federal securities laws impose restrictions on trading based on material,
non-public information.  These confidentiality obligations will terminate upon
the earlier of (i) filing by the Company of a press release or press releases
and a report or reports pursuant to the Exchange Act, describing this offering
and/or containing a copy of this Agreement and related materials or (ii) 10 days
after the date of this

 

2

--------------------------------------------------------------------------------


 

Agreement.  The foregoing agreements shall not apply to any information that is,
or becomes, publicly available through no fault of the Purchaser, or that the
Purchaser is legally required to disclose; provided, however, that if the
Purchaser is requested or ordered to disclose any such information pursuant to
any court or other government order, or any other applicable legal procedure, he
shall, if practicable, provide the Company with prompt notice of any such
request or order in time sufficient to enable the Company to seek an appropriate
protective order.

 

5.4                               Investment Decision.  The Purchaser
understands that nothing in the Agreement, or any other materials presented to
the Purchaser in connection with the purchase and sale of the Shares,
constitutes legal, tax, or investment advice.

 

5.5                               Risk of Loss.  The Purchaser understands that
his investment in the Shares involves a significant degree of risk, including a
risk of total loss of the Purchaser’s investment, and the Purchaser has full
cognizance of, and understands the risk factors related to, the Purchaser’s
purchase of the Shares, including, but not limited to, those set forth under the
caption “Risk Factors” in the Annual Report on Form 10-K filed by the Company
with the Commission on March 30, 2016.  The Purchaser understands that the
market price of the Common Stock has been volatile and that no representation is
being made as to the future value of the Common Stock.

 

5.6                               Legend.  The Purchaser understands that, until
such time as a registration statement as to the Shares has been declared
effective, or the Shares may be sold pursuant to Rule 144 under the Securities
Act without any restriction as to the number of securities as of a particular
date that can then be immediately sold, the Shares will bear a restrictive
legend in substantially the following form: “THE SHARES REPRESENTED BY THIS
CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  THE
SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THESE SHARES
UNDER THE SECURITIES ACT OF 1933 OR AN OPINION OF THE COMPANY’S COUNSEL THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”

 

5.7                               Organization; Validity; Enforcements.  The
Purchaser further represents and warrants to, and covenants with, the Company
that (i) the Purchaser has full right, power, authority, and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby,
(ii) the making and performance of this Agreement by the Purchaser and the
consummation of the transactions herein contemplated will not conflict with,
result in the material breach or violation of, or constitute, either by itself
or upon notice or the passage of time or both, a default under any material
agreement, mortgage, deed of trust, lease, franchise, license, indenture,
permit, or other instrument to which the Purchaser is a party or, any statute,
or any authorization, judgment, decree, order, rule, or regulation of any court
or any regulatory body, administrative agency, or other governmental agency, or
body applicable to the Purchaser, (iii) no consent, approval, authorization, or
other order of any court, regulatory body, administrative agency, or other
governmental agency or body is required on the part of the Purchaser for the
execution and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement, (iv) upon the execution and delivery of this
Agreement, this Agreement shall constitute a legal, valid and binding obligation
of the Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application relating to, or
the enforcement of, creditor’s rights and the application of equitable
principles relating to the availability of remedies, and (v) there is not in
effect any order enjoining or restraining the Purchaser from entering into, or
engaging in, any of the transactions contemplated by this Agreement.

 

SECTION 6.                         Notices.  All notices, requests, consents,
and other communications hereunder shall be in writing, shall be mailed by first
class mail, overnight carrier, or hand delivery, and shall be deemed given when
so delivered and shall be delivered as addressed as follows:

 

(a)                                 if to the Company, to:

 

Retractable Technologies, Inc.

511 Lobo Lane

Little Elm, TX 75068

Attn: Mr. Douglas W. Cowan

 

3

--------------------------------------------------------------------------------


 

With a copy to:

 

Krage & Janvey, L.L.P.

2100 Ross Avenue

Suite 2600

Dallas, TX 75201

Attn: Valerie P. Thomas, Esq.

 

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

 

(b)                                 if to the Purchaser, to:

 

Mr. Thomas J. Shaw

511 Lobo Lane

Little Elm, TX 75068

 

or to such other person at such other place as the Purchaser shall designate to
the Company in writing.

 

SECTION 7.                         Changes; Waiver.  This Agreement may not be
modified or amended, and no provision of this Agreement may be waived, except
pursuant to an instrument in writing signed by the Company and the Purchaser or,
in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought.  Any amendment or waiver effected in accordance with
this Section 7 shall be binding upon the holder of any securities purchased
under this Agreement, each future holder of all such securities, and the
Company.  No waiver of any default, with respect to any provision, condition, or
requirement of this Agreement will be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor will any delay or omission of any party to
exercise any right hereunder, in any manner, impair the exercise of any such
right.

 

SECTION 8.                         Headings.  The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be part of this Agreement.

 

SECTION 9.                         Severability.  In case any provision
contained in this Agreement should be invalid, illegal, or unenforceable in any
respect, the validity, legality, and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

SECTION 10. Texas Law to Apply. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (EXCLUDING ANY
CONFLICTS-OF-LAW RULE OR PRINCIPLE OF TEXAS LAW THAT MIGHT REFER THE GOVERNANCE,
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT TO THE LAWS OF ANOTHER STATE).

 

SECTION 11.                  WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY,
THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED
BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY.

 

SECTION 12.                  Counterparts.  This Agreement may be executed in
multiple counterparts, as if the signatures to each counterpart were upon a
single instrument, and all such counterparts together shall be deemed an
original of this Agreement.  Facsimile signatures or signatures received as a
pdf attachment to electronic mail shall be treated as original signatures for
all purposes of this Agreement.

 

SECTION 13.                  Entire Agreement.  This Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Purchaser
makes any representation, warranty, covenant, or

 

4

--------------------------------------------------------------------------------


 

undertaking with respect to such matters.  Each party expressly represents and
warrants that it is not relying on any oral or written representations,
warranties, covenants, or agreements outside of this Agreement.

 

SECTION 14.                  Fees and Expenses.  The Company and the Purchaser
shall pay their own respective fees and expenses related to the transactions
contemplated by this Agreement.

 

SECTION 15.                  Further Assurances.  Each party agrees to cooperate
fully with the other party and to execute such further instruments, documents,
and agreements and to give such further written assurance as may be reasonably
requested by the other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

 

RETRACTABLE TECHNOLOGIES, INC.

 

 

 

By:

/s/ Douglas W. Cowan

 

 

Name:

Douglas W. Cowan

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

/s/ Thomas J. Shaw

 

THOMAS J. SHAW

 

State of Residence: Texas

 

5

--------------------------------------------------------------------------------